Ray, J.
This suit was' brought’to recover money collected for the appellants by the appellees, as attorneys at law. The defendants claimed that under a special contract they were to receive one-third of the amount ultimately collected, for their services in securing the claim. There was a trial by the court, which resulted in a finding of §98 85 for the plaintiffs. A motion by- the plaintiffs for a new trial was overruled.
S. W. Short, for appellants.
J. Baker, for appellees.
The evidence shows that the defendants had collected $447 76, when the plaintiffs demanded an accounting of them, which was refused. Under the special contract pleaded, the defendants were entitled to one-third of this sum, but from the date of the demand and failure to account they were in default, and could not claim the benefit of their special contract as to any money thereafter collected by the plaintiffs. The finding was too small, as it gave the defendants the benefit of their special contract in sums thus collected.
The judgment is reversed, with costs.